Citation Nr: 0715501	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-26 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran's daughter may be recognized as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 for the purpose 
of entitlement to dependency and indemnity compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  He died September 1961.  The appellant is his 
daughter.  She was born in March 1933 and is currently 74 
years old.  She seeks to be recognized as a "helpless child" 
of the veteran for the purposes of receiving VA DIC benefits.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that which determined the veteran's daughter was 
not entitled to recognition as a "helpless child" on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18 for the purpose of entitlement to 
DIC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she was rendered permanently 
disabled due to a congenital heart disability when she was 15 
years old.  She states that she was forced to drop out of 
school at that time, and that she never returned to school or 
worked.  When her father (the veteran) died in 1961, she said 
she was awarded Social Security Administration (SSA) benefits 
on the basis of being a disabled child.  The appellant seeks 
to be recognized as a "helpless child" of the veteran for the 
purposes of receiving VA DIC benefits.

In January 2007, the appellant submitted personal statements 
from brother, sister, and uncle addressing her disability 
picture as a child.  Her brother and sister both indicated 
that she had been born with a heart condition that had 
prevented her from engaging in normal activities of life, 
including self-support.  There is no indication that the 
appellant submitted a waiver of RO review of this evidence.  
The Board notes that 38 C.F.R. § 19.31(b)(1) (2006) requires 
the RO to issue a supplemental statement of the case in 
response to new pertinent evidence.  Therefore, a remand is 
necessary for the RO to readjudicate the appellant's claim 
based on this new evidence.

The Board notes that efforts have been made to establish that 
the appellant met the requirements for "helpless child" 
status.  See 38 C.F.R. §  3.356 (2006) (it must be shown that 
the child became permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.).  In this regard, SSA reports that the 
appellant was awarded benefits as a child following the 
veteran's death in September 1961, but that the records 
considered by SSA at that time have since been destroyed.  
The appellant also reports that the physician that treated 
her as a child (prior to age 18) has died, and that her 
records from that physician are no longer available.  

Although the above statements from her family members are 
probative to the issue on appeal, the appellant should be 
provided another opportunity to submit evidence that supports 
her claim, such as school records showing that she left 
school at age 15 due to health problems.  There would also be 
some benefit in obtaining a statement from a physician that 
has treated the appellant for a protracted period and who 
could address the nature of her heart disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should advise the appellant 
that she may submit records from her 
junior high or high school, which document 
that she withdrew from school for health 
reasons.  The appellant should also be 
asked to provide the name(s) of health 
care providers that have treated her for 
her heart disability since birth.  
Further, she should be informed that she 
may submit a statement from a current 
treating physician who can describe her 
heart condition and its effect on her 
ability to support herself.

2.  Following completion of the foregoing, 
if the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of all 
evidence received since the November 2006 
SSOC, and discussion of all pertinent laws 
and regulations.  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

